Citation Nr: 9907982	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-11 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to October 1, 1997, 
for an award of benefits under 38 U.S.C. § 1805 for a child 
with spina bifida.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  The appellants, Shane and Treisha, are the veteran's 
son and daughter.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from February 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that awarded the appellants 
benefits under 38 U.S.C. § 1805 , effective as of October 1, 
1997.  The appellants have disagreed with the effective date 
assigned.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal was obtained by the 
RO.

2. The veteran's son was born in November 1979 and his 
daughter was born in February 1982.

3. The appellants' application for benefits pursuant to 
38 U.S.C. § 1805 was received on June 4, 1996. 


CONCLUSION OF LAW

The requirements for an effective date prior to October 1, 
1997, for an award of benefits under 38 U.S.C. § 1805 for a 
child with spina bifida have not been met.  38 U.S.C. 
§§ 1805, 1806 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.403, 
3.814 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall pay a monthly allowance under 38 U.S.C. 
§ 1805 to any child of a Vietnam veteran for any disability 
resulting from spina bifida by such child.  See 38 U.S.C.A. 
§ 1805.  An award of the monetary allowance under 38 U.S.C. § 
1805 will be either the date of birth if the claim is 
received within one year of that date, or the date on which 
the claim was received, but not earlier than October 1, 1997.  
See 38 U.S.C. § 1806; 38 C.F.R. § 3.403(b) (Emphasis added).

The evidence of record shows that the veteran's son was born 
in November 1979 and his daughter was born in February 1982.

On June 4, 1996, the appellants submitted a claim for spina 
bifida benefits pursuant to 38 U.S.C. § 1805.  By rating 
decisions of February 1998, the RO awarded the appellants' 
claim for benefits under 38 U.S.C.§ 1805, effective as of 
October 1, 1997.  The appellants filed notices of 
disagreement with respect to the effective date assigned, 
arguing that the effective date should be June 4, 1996, the 
date of claim.  

The Board disagrees.  It is clear that the monetary allowance 
under 38 U.S.C. § 1805 cannot be earlier than October 1, 
1997.  See 38 C.F.R. § 3.403(b).  In Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that in a case where the 
law is dispositive of the claim, it should be denied because 
of lack of legal entitlement under the law.  Accordingly, the 
Board finds that the RO properly determined the effective 
date with regard to the appellants' award of benefits under 
38 U.S.C. § 1805 to be October 1, 1997.










ORDER

An effective date prior to October 1, 1997, for an award of 
benefits under 38 U.S.C. § 1805 for a child with spina bifida 
is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


